Citation Nr: 1540802	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  13-32 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an effective date prior to December 13, 2012, for a 40 percent evaluation for residuals of a traumatic brain injury.  

2.  Entitlement to service connection for a right ankle disorder.

3.  Entitlement to service connection for a bilateral wrist disorder.  

4.  Entitlement to service connection for residuals of a right eye injury.

5.  Entitlement to service connection for residuals of a right hand injury.

6.  Entitlement to service connection for bilateral hearing loss, to include as secondary to tinnitus.

7.  Entitlement to service connection for a seizure disorder, to include as secondary to residuals of a traumatic brain injury.


REPRESENTATION

Appellant represented by:	James M. McElfresh, II, Agent


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training from November 2000 to June 2001, and on active duty from February 2003 to May 2004, and in October 2007.

This case comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Salt Lake City, Utah Department of Veterans Affairs (VA) Regional Office (RO).  

In November 2014, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  

This appeal was processed using the Veterans Benefits Management System and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should be applied to those electronic records.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In November 2014, the Veteran presented testimony at a video conference hearing before the undersigned.  Unfortunately, due to an equipment malfunction it was not possible to create a written transcript of that hearing.  When equipment failure prevents the recording of a hearing, the Veteran may move for a new hearing.  38 C.F.R. §  20.717 (2015).  For this reason, in a July 2015 letter, the Board offered the Veteran the opportunity to testify at a new hearing.  In a July 2015 letter, the Veteran requested a new video conference hearing.  A remand is necessary so that a new hearing can take place.  

Accordingly, the case is REMANDED for the following action:

The AOJ should take the appropriate steps to schedule the Veteran for a new video conference hearing in accordance with this request.  The Veteran should be notified in writing of the date, time, and location of the hearing.  A copy of the notice to the Veteran should be associated with the claims file.  After the hearing takes place, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the AOJ should return the claims file to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).







